DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of McFerran (US Pat 8,636,714).
Re claim 1, Wigness discloses a medical device straightener 20 (Fig 1A), comprising: an elongate shaft 22 (Fig 1A,2-5B) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal end (to the left in Fig 1A) and a shaft distal end (to the right in Fig 1A), wherein: a shaft inner wall (the inner surface of wall 32, Fig 2-5B) of the elongate shaft defines a shaft lumen 34 (Fig 2-5B) extending therethrough, and a bleedback valve 38 (Fig 2-5B) that includes an outer circumferential surface (as seen in Fig 4A-5B), the bleedback valve disposed at the shaft distal end (as seen in Fig 2-3B), within the shaft lumen, wherein a portion of the outer circumferential surface is in communication with the shaft inner wall (as seen in Fig 4A-5B), and wherein the bleedback valve defines a radially expandable lumen longitudinally extending through a center of the bleedback valve (as seen in Fig 3A,4B; Col 5, Lines 5-17). Wigness does not disclose that the elongate shaft defines an access lumen in a wall of the elongate shaft, the access lumen extends between the shaft inner wall and a shaft outer wall of the elongate shaft, the access lumen is covered with a material that is of an increased flexibility in relation to a material that forms the elongate shaft, the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft, wherein the access lumen is axially elongated along the shaft longitudinal axis, wherein a dimension of the access lumen lateral to the shaft longitudinal axis is less than a dimension of the access lumen along the shaft longitudinal axis, wherein the access 
McFerran, however, teaches a medical device straightener (as seen in Fig 1) comprising: an elongate shaft 42 (Fig 4-8) including a shaft inner wall (inner surface of 28 which forms lumen 30, as seen in Fig 5) and an access lumen 44 (Fig 4-8) in a wall 28 (Fig 5) of the elongate shaft that extends between the shaft inner wall and a shaft outer wall (outer surface of 28 which is in direct contact with flexible material 50, as seen in Fig 8) of the elongate shaft (as seen in Fig 5), the access lumen is covered with a material 50 (Fig 6-8) that is of an increased flexibility in relation to a material that forms the elongate shaft (“elastic material”, Col 4, Lines 65-66), wherein the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft (Col 5, Lines 15-27 and 60-62), wherein the access lumen is axially elongated along the shaft longitudinal axis (as seen in Fig 4,6), wherein a dimension d1 (Fig 4) of the access lumen lateral to the shaft longitudinal axis is less than a dimension d2 (Fig 4) of the access lumen along the shaft longitudinal axis (as seen in Fig 4,5; Col 4, Lines 39-41), wherein the access lumen is configured to allow depression of the material that is of an increased flexibility in relation to a material that forms the elongate shaft (“elastic material”, Col 4, Lines 65-66), thereby allowing for control of a longitudinal movement of a catheter extending 
Re claim 25, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that the material of increased flexibility that covers the access lumen is concentric with the elongate shaft and extends 
Re claim 26, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that the material of increased flexibility is adhered around a perimeter of the access lumen (as seen in Fig 7; Col 5, Lines 7-11) to enable a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft (Col 5, Lines 15-27 and 60-62). The same motivation for modification applied in claim 1 also applies to claim 26.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/McFerran (US Pat 8,636,714) in view of Ma et al. (PG PUB 2015/0202421).
Re claims 2-8, Wigness discloses that the portion of the outer circumferential surface of the bleedback valve in communication with the shaft inner wall is cylindrical in shape (as seen in Fig 4A) and that the bleedback valve extends along the shaft longitudinal axis (as seen in Fig 2-3B) (as recited in claim 2). Wigness/McFerran does not disclose that the bleedback valve includes a plurality of bleedback grooves in the outer circumferential surface (as recited in claims 2 and 4) that longitudinally extend along the circumferential surface (as recited in claim 4), that the outer circumferential surface includes a distal portion of a first diameter and a proximal portion of a second diameter wherein the first diameter is greater than the second diameter (as recited in claim 3), that the plurality of bleedback grooves extend parallel with the shaft longitudinal axis (as recited in claim 5), that the portion of the outer circumferential surface of the bleedback valve is connected to the shaft inner wall and a plurality of 
Ma, however, teaches a bleedback valve 40 (Fig 4B,8A) that is provided within the lumen of an elongate shaft 20 (Fig 1,8A), wherein the bleedback valve has a portion in communication with an inner wall of the shaft (as seen in Fig 4B,8A) and wherein the bleedback valve defines a radially expandable lumen 46 (Fig 4B,8A) as recited in claim 1; Ma further teaches that the portion of the outer circumferential surface of the bleedback valve in communication with the shaft inner wall is cylindrical in shape and extends along the shaft longitudinal axis (as seen in Fig 4B,8A) (as required by claim 2) and defines a plurality of bleedback grooves 132 (Fig 4B,8A) in the outer circumferential surface (as required by claims 2 and 4) that longitudinally extend along the circumferential surface of the bleedback valve (as seen in Fig 4B) (as required by claim 4), that the outer circumferential surface includes a distal portion of a first diameter and a proximal portion of a second diameter, wherein the first diameter is greater than the second diameter (the “distal portion” with the “first diameter” being located distal to vent ring 140 and the “proximal portion” with the “second diameter” being located at vent ring 140, Fig 8A) (as required by claim 3), that the plurality of bleedback grooves extend parallel with the shaft longitudinal axis (as seen in Fig 4B,8A) (as required by claim 5), that the portion of the outer circumferential surface of the bleedback valve is connected to the shaft inner wall (as seen in Fig 4B,8A) and a plurality of bleedback ports are .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/McFerran (US Pat 8,636,714) in view of Casey et al. (US Pat 7,018,372).
Re claim 12, Wigness/McFerran discloses all the claimed features except a plurality of longitudinal features that extend through a shaft wall of the elongate shaft, configured to increase a rigidity of the elongate shaft. Casey, however, teach an elongate shaft 4 (Fig 1,43) comprising a plurality of longitudinal features 221 (Fig 43) that extend through a shaft wall of the elongate shaft (as seen in Fig 43), configured to increase a rigidity of the elongate shaft (Col 6, Lines 27-30) for the purpose of providing pushability to the elongate shaft for advancement through a body passageway (Col 5, Lines 3-5). Therefore, it would have been obvious to one of ordinary skill in the art at the .

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of Ma et al. (PG PUB 2015/0202421), Yachia et al. (PG PUB 2018/0117279), and Antoshkiw et al. (US Pat 5,776,115).
Re claim 13, Wigness discloses a catheter straightener 20 (Fig 1A), comprising: an elongate shaft 66 (Fig 7A-F) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal end (to the left in Fig 1A) and a shaft distal end (to the right in Fig 1A), wherein a shaft inner wall (inner surface of wall 70, Fig 7A-F) of the elongate shaft defines a shaft lumen 80 (Fig 7A-F) extending therethrough; and a bleedback valve 76 (Fig 7A-F) that includes an outer circumferential surface (as seen in Fig 7B,D,F), the bleedback valve disposed at the shaft distal end (as seen in Fig 7A,C,E), within the shaft lumen, wherein a portion of the outer circumferential surface is in communication with a distal portion of the shaft inner wall (as seen in Fig 7A-F), and wherein the bleedback valve defines: a radially expandable lumen (as seen in Fig 7C,D) longitudinally extending through a center of the bleedback valve. Wigness does not disclose (1) that the bleedback valve comprises a plurality of bleedback ports that longitudinally extend along the circumferential surface of the bleedback valve or (2) a plurality of longitudinally extending ridges that helically encircle the shaft longitudinal axis and extend along a portion of the shaft inner wall, wherein the 
Ma, however, teaches a bleedback valve 40 (Fig 4B,8A) that is provided within the lumen of an elongate shaft 20 (Fig 1,8A), wherein the bleedback valve has a portion in communication with an inner wall of the shaft (as seen in Fig 4B,8A), wherein the bleedback valve defines a radially expandable lumen 46 (Fig 4B,8A) and wherein the bleedback valve comprises a plurality of bleedback ports 132 (Fig 4B,8A) that longitudinally extend along the circumferential surface of the bleedback valve (as seen in Fig 4B). Ma teaches that a valve of this configuration minimizes pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art to modify Wigness to include the bleedback valve with a plurality of bleedback ports that longitudinally extend along the circumferential surface of the bleedback valve, as taught by Ma, for the purpose of minimizing pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51).
Further, Yachia teaches a catheter straightener 1400 (as seen in Fig 14D; not labeled in Fig 14D but labeled in Fig 14A) comprising a shaft 1402 (not labeled in Fig 14D, but labeled in Fig 14A) having an inner shaft wall (inner surface of 1402, as seen 
Although Yachia teaches these ridges, Yachia does not disclose that each of the ridges are circumferentially spaced apart from one another such that portions of the shaft inner wall disposed between the ridges is exposed to the shaft lumen. 
Antoshkiw et al., however, teaches a catheter straightener 10 (Fig 2,3b) comprising a shaft 22’ (Fig 3b) having an inner shaft wall 17’ (Fig 3b) made of one material (Col 6, Lines 10-12) and a plurality of longitudinally extending ridges 20’ (Fig 2,3b) made of a different material (Col 6, Lines 10-12) that are circumferentially spaced apart from one another such that portions 23’ (Fig 3b) of the shaft inner wall disposed between the ridges is exposed to the shaft lumen 19’+28’ (Fig 3b) (Col 5, Lines 3-18). Antoshkiw teaches that providing the ridges spaced apart allows for the fluid channel to 
Re claim 18, Wigness discloses that a distal portion of the shaft inner wall defines a distal shaft lumen with an inner diameter that is less than a diameter of other portions of the shaft lumen (as seen in Fig 7A and the annotated version of the figure below, the distal portion of the shaft inner wall defines a distal shaft lumen that tapers in a rounded configuration; this portion has an inner diameter that is less than a diameter of the portions of the shaft lumen proximal thereto).

    PNG
    media_image1.png
    445
    747
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/Ma et al. (PG PUB 2015/0202421)/Yachia et al. (PG PUB .
Re claim 17, Wigness/Ma/Yachia/Antoshkiw disclose all the claimed features except that a distal portion of the elongate shaft is formed from a different colored material than an adjacent proximal portion of the elongate shaft. Kennedy, however, teaches an elongate shaft 10 (Fig 4; Para 7,34 set forth that this instrument can be a “catheter”) wherein a distal portion 75 (Fig 4) is formed from a different colored material than an adjacent proximal portion 74 (Fig 4; Para 22) for the purpose of providing a means to monitor distance of advancement of the shaft (Para 7,22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Ma/Yachia/Antoshkiw to include a distal portion of the shaft such that it is formed from a different colored material than an adjacent proximal portion of the shaft, as taught by Kennedy, for the purpose of providing a means to monitor distance of advancement of the shaft (Para 7,22).

Claims 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of Guo et al. (PG PUB 2008/0154206) and Ma et al. (PG PUB 2015/0202421).
Re claim 19, Wigness discloses a catheter insertion device 20 (Fig 1A), comprising: an elongate shaft 22 (Fig 1A,2-5B) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal portion (to the left in Fig 1A), a shaft middle portion (in the middle of shaft 22 in Fig 1A), and a shaft distal portion (to the right in Fig 1A), wherein the elongate shaft includes a shaft 
Guo, however, teaches a catheter straightener (as seen in Fig 3) comprising an elongate shaft 2 (Fig 3,4A) including a shaft wall 10 (Fig 4A) that defines a shaft lumen 18 (Fig 4A) and a plurality of longitudinal strips 8 (Fig 4A) that extend through the shaft wall of the elongate shaft (as seen in Fig 3,4A), configured to increase a rigidity of the elongate shaft (due to strips 8 having a harder durometer than the material that forms the rest of the wall 10, Para 85), wherein: the longitudinal strips are circumferentially spaced about the shaft wall of the elongate shaft (as seen in Fig 4A), the longitudinal 
Additionally, Ma teaches a bleedback valve 40 (Fig 4B,8A), substantially similar to that of Wigness, that is located in the lumen of an elongate shaft 20 (Fig 1,8A) wherein a shaft proximal portion (labeled in the annotated Fig A below, proximal to groove 79) has an inner proximal diameter that is less than an inner middle diameter of a shaft middle portion (labeled in annotated Fig A below, spanning the length of groove 79) and a shaft distal portion (labeled in annotated Fig A below, distal to groove 79) has an inner distal diameter that is less than the inner middle diameter of the shaft middle portion (as seen in annotated figure A below); Ma teaches that such a configuration allows for a depth-limited valve actuator 90 (Fig 2A) to be retained in the catheter insertion device (Para 45-47). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Guo to include the shaft middle portion with an inner diameter that is larger than that of the shaft proximal portion and the shaft distal portion, as taught by Ma, for the purpose of allowing a depth-limited valve actuator to be retained in the catheter insertion device (Para 45-47). The Examiner notes that such a modification by Ma would not relocate Wigness’s bleedback valve from Wigness’s shaft distal portion; rather, one of ordinary skill in the art would recognize that the modification would involve increasing the diameter of Wigness’s shaft middle portion and decreasing the diameter of Wigness’s shaft proximal portion.

    PNG
    media_image2.png
    482
    733
    media_image2.png
    Greyscale

Re claim 20, Wigness as modified by Guo and Ma in the rejection of claim 19 above discloses all the claimed features as Guo teaches that each of the plurality of longitudinal strips is formed of a material with a durometer that is greater than a durometer associated with a material that forms the shaft wall of the elongate shaft (Para 85). The motivation for modification applied in claim 19 also applies to claim 20.
Re claim 24, Wigness as modified by Guo and Ma in the rejection of claim 19 above discloses all the claimed features as Guo teaches that the longitudinal strips are formed from a polymer material (Para 78). The motivation for modification applied in claim 19 also applies to claim 24.

Response to Arguments
Applicant’s arguments filed 10/1/2021 have been considered. 
Regarding claims 1-8, 12, 25 and 26: Applicant’s arguments directed to the combination of Wigness/McFerran reading on independent claim 1 (as amended) are not persuasive. Applicant argues that McFerran does not cure the deficiencies of Wigness because “it would be physically impossible for a physician to depress enough of the flexible material through the small sized port, such that it contacts a catheter extending therethrough, thus creating friction between the flexible material and the catheter”. This argument is not persuasive because the claim does not require the flexible material to be depressed through the port; rather, the claim only recites that the material is “depressed by a physician’s finger to create friction between an exterior surface of the catheter and an inner surface of the material of increased flexibility”. As explained in the rejection of claim 1 above, the “inner surface” of the material is slit 58; therefore, the physician’s finger does not have to depress the flexible material through the access lumen 44 in order to “create friction between” the exterior surface of the catheter and the inner surface of the material. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claims 2-8, 12, 25 and 26 stand and fall with claim 1.
Re claims 13, 17 and 18: Applicant’s arguments directed to the combination of Wigness/Ma/Yachia reading on independent claim 13 (as amended) are moot in view of the present rejections that additionally utilize Antoshkiw. Claims 17 and 18 stand and fall with claim 13. 
Re claims 19, 20 and 24: Applicant’s arguments directed to the combination of Wigness/Guo/Ma reading on independent claim 19 (as amended) are moot in view of the new interpretation of Ma as set forth in the rejection above. Claims 20 and 24 stand and fall with claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783